 1 TIM F. TUITAVUKI CSBN 212886
   LAW OFFICE OF TIM F. TUITAVUKI
 2 215 N. SAN JOAQUIN ST.
   STOCKTON, CA 95202
 3 Tel: (209)476-1590
   Fax: (209)476-1549
 4 Email: tim@tftlaw.com

 5

 6 Attorney for Judy Irene Calderon

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00243-NONE-SKO

11             Plaintiff,

12     v.
                                                        STIPULATION AND ORDER TO SET
13   JUDY IRENE CALDERON, JOHN                          STAUTS CONFERNCE AS TO
     BALLARD, SHERRY LYNN HERBERT,                      DEFENDANTS JOHN BALLARD AND
14   AND ANDREA RACHELLE TODD                           SHERRY LYNN HERBERT

15             Defendants.

16

17                                  STIPULATION AND ORDER

18          This matter is currently set for sentencing on July 9, 2021, Doc. 82. Due to scheduling

19 conflicts, Defendant Calderon was unable to complete the interview with Probation for the

20 completion of the Presentence Report. The parties stipulate and agree to continue sentencing to

21 August 27, 2021.

22

23                                                       Respectfully submitted,

24

25 DATED: June 28, 2021                                  ___/s/ Timote Fakaofo Tuitavuki______
                                                         TIMOTE FAKAOFO TUITAVUKI
26                                                       Attorney for JUDY IRENE CALDERON
27

28

29                                                  1
30
 1 Dated: June 28, 2021       Michael G. Tierney
                              Assistant United States Attorney
 2

 3 Dated: June 28, 2021       ___/s/ Mary Ann Bird_____________
 4                            MARY ANN F. BIRD
                              Attorney for JOHN ALAN BALLARD
 5

 6 Dated: June 28, 2021       ___/s/ Steven Crawford______
                              STEVEN CRAWFORD
 7                            Attorney for ANDREA TODD
 8

 9 Dated: June 28, 2021       ___/s/ Martin Taleisnik______
                              MARTIN TALEISNIK
10                            Attorney for SHERRY HERBERT
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                        2
30
 1                                              ORDER

 2
            The Court hereby sets sentencing on August 27, 2021. Time will be excluded under the
 3
     Speedy Trial Act, 18 U.S.C. § 3161, because the interest of the public and of the defendants in a
 4
     speedy and public trial are outweighed by the need for consideration of the completion of the
 5
     Presentence Report.
 6

 7 IT IS SO ORDERED.

 8      Dated:     June 28, 2021
 9                                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                   3
30
